EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence Colton on 16 June 2022.
	The application has been amended as follows:
In the Claims:
	All prior versions, and listings, of claims in the application have been replaced by the listing of claims provided in the attached document titled “Claims to be Entered by Examiner’s Amendment” and labeled “OK to ENTER”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed for the reasons provided on page 11 of the previous office action, mailed 03 February 2022. In the amendment filed 08 April 2022, the allowable subject matter indicated in the previous office action was incorporated into independent claim 1. As detailed in the attached Interview Summary, the examiner’s amendment was provided in order to correct issues of clarity in the claims. With regard to claim interpretation, “holding means” is interpreted under 35 USC 112(f) as indicated on page 4 of the previous office action in claims 21-23, 25-29, 31 and 33, and is not interpreted under 35 USC 112(f) in claims 24 and 30 in view of the recited jaws. It is noted that “bas” is a typo on page 4 of the previous office action and should be “bags” as is clear from the cited portion of the disclosure. The term “stripping device” is interpreted under 35 USC 112(f) as indicated on page 4 of the previous office action in claims 25-27 and 32. In claim 31, the roller and winch alternatives of the stripping device are not interpreted under 35 USC 112(f) in view of the recited roller or winch structure. However the holding means alternative is interpreted under 35 USC 112(f) as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745